            Case 1:19-cr-10081-IT Document 574 Filed 12/07/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

        Plaintiff,

 v.                                                           Case No. 1:19-cr-10081-IT

 GORDON ERNST, et al.,

        Defendants.


                           RESPONSE TO NOVEMBER 23, 2020 ORDER

       Pursuant to the Memorandum & Order dated November 23, 2020 (Dkt. 564), and reserving

all rights to appeal, the parties in the above-captioned action submit the following report:

       1.      There is no reason not to apply Defendants’ motions, the parties’ briefings, and the

Court’s November 23, 2020 decision to the Second Superseding Indictment (Dkt. 505).

       2.      There is no reason not to dismiss the Superseding Indictment (Dkt. 272) as moot in

light of the Second Superseding Indictment (Dkt. 505).


Dated: December 7, 2020                       Respectfully submitted,

                                              ANDREW E. LELLING,
                                              United States Attorney

                                          By: /s/ Kristen A. Kearney
                                             Justin D. O’Connell
                                             Leslie A. Wright
                                             Kristen A. Kearney
                                             Alexia DeVincentis
                                             Assistant U.S. Attorneys
                                             John Joseph Moakley Courthouse
                                             One Courthouse Way, Suite 9200
                                             Boston, MA 02210
                                             Tel. (617) 748-3100
Case 1:19-cr-10081-IT Document 574 Filed 12/07/20 Page 2 of 3




                           /s/ Tracy A. Miner
                           Tracy A. Miner (BBO No. 547137)
                           Miner Orkand Siddall LLP
                           101 Federal Street, Suite 650
                           Boston, MA 02110
                           Tel.: (617) 202-5890
                           tminer@mosllp.com

                           Counsel for Defendant Gordon Ernst


                           /s/ Nina Marino
                           Nina Marino
                           Richard Kaplan
                           Jennifer Lieser
                           Kaplan Marino, P.C.
                           9454 Wilshire Boulevard, Suite 902
                           Beverly Hills, CA 90212
                           Tel. (310) 557-0007
                           Marino @kaplanmarino.com

                           Counsel for Donna Heinel



                           /s/ Shaun G. Clarke
                           Shawn G. Clarke
                           Dane C. Ball
                           Alexander M. Wolf
                           Smyser Kaplan & Veselka LLP
                           717 Texas Street, Suite 2800
                           Houston, TX 77002
                           Tel. (713) 221-2300
                           dball@skv.com
                           sclarke@skv.com
                           awolf@skv.com

                           Kearns Davis
                           Brooks Pierce
                           2000 Renaissance Plaza
                           230 N. Elm Street
                           Greensboro, NC 27401
                           Tel. (336) 271-3174
                           Kdavis@brookspeirce.com
          Case 1:19-cr-10081-IT Document 574 Filed 12/07/20 Page 3 of 3




                                            Counsel for William Ferguson



                                            /s/ Stephen G. Larson
                                            Stephen G. Larson
                                            Koren L. Bell
                                            Paul A. Rigali
                                            Larson LLP
                                            555 S. Flower Street, Suite 4400
                                            Los Angeles, CA 90071
                                            Tel. (213) 436-4864
                                            slarson@larsonllp.com
                                            kbell@larsonllp.com
                                            prigali@larsonllp.com

                                            Counsel for Jovan Vavic




                               CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document was served by ECF on counsel for all parties
on December 7, 2020.

                                                   /s/ Kristen A. Kearney
                                                   Kristen A. Kearney
                                                   Assistant U.S. Attorney
